Citation Nr: 0948113	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that in 
November 2009 the Veteran submitted evidence apparently in 
support of a claim for posttraumatic stress disorder being 
developed at the RO.  This matter is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a skin 
disorder and chronic obstructive pulmonary disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Bilateral hearing loss was not manifest during active 
service or within one of service and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.

3.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.




CONCLUSION OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may an organic disease 
of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in July 2004 and June 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes VA treatment reports 
dated through August 2007 and an August 2007 VA audiology 
examination.  Although in correspondence dated in November 
2009 the Veteran requested that VA treatment records be 
obtained in support of his claim, there is no indication of 
any outstanding evidence pertinent to the present issues on 
appeal.  Further attempts to obtain additional evidence would 
be futile.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Although the August 2007 VA examiner failed to acknowledge 
findings of left ear hearing loss on a pre-induction 
examination and findings upon spoken and whispered voice 
testing of normal hearing during separation examination in 
July 1971, and to the extent the August 2007 examination 
report mischaracterizes any evidence of record, as discussed 
in greater detail below, the Board finds that any 
misstatement is not considered to be significant because they 
do not support the Veteran's claims.  In fact, based on the 
rationale provided by the VA examiner - that any opinion 
would be speculative because there is no measurement of 
hearing loss on discharge- the Board finds that there is no 
reasonable possibility that an additional examination or 
supplemental opinion would substantiate the Veteran's hearing 
loss or tinnitus claims.  The Board finds the available 
medical evidence is sufficient for adequate determinations of 
these matters.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection can be granted for certain diseases, 
including an organic disease of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records show that a 1968 pre-induction 
examination noted a diagnosis of hearing loss (H2 profile 
noted), but found the Veteran was fit for service.  
Audiological findings, apparently upon repeat examination, 
included:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-5
15
---
15
LEFT
25
5
15
---
35

The Veteran's July 1971 separation examination revealed left 
ear hearing acuity of 15/15 on spoken and whispered voice 
testing; audiometric testing was apparently not conducted at 
that time.  Service records show he served in the Republic of 
Vietnam from February 1970 to January 1971.  His occupational 
specialty was motor vehicle operator.  There is no evidence 
of awards or medals indicative of combat.  

In a February 2005 statement C.F.N. reported that he had 
served with the Veteran in Vietnam.  He recalled that the 
Veteran had been a truck driver and that they had 50 caliber 
machine guns on their trucks that were tested before every 
mission.  He noted they were not issued ear protection.

On VA examination in August 2007 the Veteran reported 
military noise exposure from loud truck noise and small arms 
fire.  There was no report of any occupational or 
recreational noise exposure.  It was noted that he reported 
bilateral tinnitus that had been present "forever."  On 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
40
70
LEFT
35
35
30
45
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted mild to severe right ear sensorineural 
hearing loss and mild to moderately severe left ear 
sensorineural hearing loss.  It was noted that a hearing test 
upon entrance examination was within normal limits and that 
there was no report of tinnitus or hearing loss in the 
service medical records.  The examiner stated that an opinion 
as to whether hearing loss or tinnitus was due to or a result 
of noise exposure during military service could not be 
provided without resort to mere speculation.  As rationale 
for the opinion it was noted that there was no discharge 
examination to determine hearing loss at the end of service 
and that the Veteran could not identify if his tinnitus began 
while he was in service.  

Based upon the evidence of record, the Board finds that 
bilateral hearing loss and tinnitus were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  Although the VA examiner found that the 1968 
preinduction audiometric findings were within normal limits, 
the Board does acknowledge that as to the left ear some 
elevated decibels loss was recorded and hearing loss was 
noted.  See e.g., Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 
(Stephen A. Schroeder et. al eds., 1988) (Court indicated 
that the threshold for normal hearing was from 0 to 20 
decibels, and that higher threshold levels revealed some 
degree of hearing loss).  The Board notes further, that even 
if disabling hearing loss is not demonstrated at separation, 
a veteran may, nevertheless, establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, supra, at 160.  However, the VA examiner is shown 
to have considered the Veteran's report of military noise 
exposure, but was unable to provide an opinion as to the 
relationship between that exposure and the present 
disabilities without resort to mere speculation as there was 
no discharge examination of hearing loss to determine hearing 
loss at the end of service.  In this regard, the Board notes 
that only spoken and whispered voice testing was accomplished 
on separation, and to the extent that the results of such 
testing may be considered an unreliable and subjective form 
of testing, the facts remain that no complaints of hearing 
loss or ringing in the ears were reported in service after 
induction, and there is no competent evidence of record 
relating such to service.  Thus, even if the results of the 
whispered voice test are discounted, the underlying premise 
of the VA examiner's opinion, that there is no measure of the 
Veteran's hearing on discharge and any opinion would 
therefore be speculative, remains unchanged.  This is true 
whether the question is one of incurrence or aggravation of a 
preexisting disorder.  See 38 U.S.C.A. § 1111, 1153 (West 
2002).  Further, the record contains no evidence the Veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality and he is not a combat veteran for VA 
compensation purposes.  

While whispered and spoken voice testing is not necessarily 
reliable indicators of the presence or absence of hearing 
loss, it is significant to note that there is also no 
objective evidence of hearing loss during the years 
immediately following the Veteran's discharge from active 
military service.  In fact, the evidence of record does not 
contain any demonstration of bilateral ear hearing loss, 
subsequent to service, until many years after service.  There 
is also no evidence that a sensorineural hearing loss was 
manifest within one year of service and there is no evidence 
of a continuity of symptoms related to these disorders since 
active service.  The statements of the Veteran and C.F.N. 
indicate noise exposure to some degree during active service, 
but do not indicate a loss of hearing or tinnitus in service 
or a continuity of symptoms after service.  The August 2007 
examiner also noted that the Veteran could not identify if 
his tinnitus began while he was in service.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Therefore, the Board 
finds that entitlement to service connection for bilateral 
hearing loss and tinnitus must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining service connection 
claims by correspondence dated in July 2004 and June 2007.  
He was also notified that the VCAA applied to all elements of 
a claim in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this case, the Veteran contends that he has a chronic skin 
disorder and chronic obstructive pulmonary disease as a 
result of active service, to include as a result of Agent 
Orange and diesel fuel exposure.  Service treatment records 
show he was treated for a groin rash in December 1970.  His 
July 1971 separation examination revealed a normal clinical 
evaluation of the lungs and the skin.  VA treatment records 
dated in February 2002 show examinations revealed a rash to 
the back, abdomen, legs, and arms.  A June 2005 report noted 
actinic keratosis to the face.  A July 2007 report noted a 
diagnosis of chronic obstructive pulmonary disease with a 
significant history of tobacco use.  The Veteran's chronic 
skin disorder and chronic obstructive pulmonary disease 
claims were not addressed by VA examination.  Therefore, the 
Board finds that additional development is required prior to 
appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for a skin disorder 
or chronic obstructive pulmonary disease.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
Veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for a 
VA skin disorders examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has a current skin 
disorder as a result of service.  All 
indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for a 
VA respiratory disorders examination for 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that he has chronic 
obstructive pulmonary disease as a result 
of service.  All indicated tests and 
studies are to be performed.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


